Citation Nr: 0737491	
Decision Date: 11/29/07    Archive Date: 12/06/07

DOCKET NO.  03-11 582	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to service connection for left ankle sprain.

3.  Entitlement to service connection for bilateral shin 
splints.

4.  Entitlement to service connection for neck strain.

5.  Entitlement to an initial rating in excess of 10 percent 
for lumbar strain.

6.  Entitlement to an initial (compensable) rating for scar, 
residual of salpingostomy, status-post.  




REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel


INTRODUCTION

The veteran had active service from January 1993 to April 
2000.

These matters initially came to the Board of Veterans' 
Appeals (Board) on appeal from April 2002 and December 2002 
rating decisions issued by the RO in Muskogee, Oklahoma 
(Muskogee RO).  

In the April 2002 rating decision, the Muskogee RO, inter 
alia, denied service connection for residuals of 
salpingostomy, for a right knee disability, for left ankle 
sprain, for bilateral shin splints and for neck sprain and 
granted service connection and assigned an initial 0 percent 
(noncompensable) ratingfor lumbar sprain, effective April 15, 
2000.  In August 2002, the veteran filed a notice of 
disagreement (NOD) pertinent to these, and other, issues.  A 
statement of the case (SOC) was issued in December 2002, and 
the veteran filed a substantive appeal with regard to the 
first five issues listed above in March 2003.  

In a December 2002 rating decision, the Muskogee RO, inter 
alia, granted service connection for scar, residual of 
salpingostomy, status-post, and assigned an initial 
noncompensable rating, effective April 15, 2000.  In March 
2003, the veteran filed a notice of disagreement (NOD) with 
regard to the assigned initial rating.  An SOC was issued in 
July 2003, and the veteran filed a substantive appeal (via a 
VA Form 9, Appeal to the Board of Veterans' Appeals) in 
August 2003.  The veteran relocated to South Carolina, and 
jurisdiction over the appeal was transferred to the RO in 
Columbia, South Carolina (Columbia RO), in April 2003.

In a September 2003 letter, the Columbia RO notified the 
veteran that her August 2003 substantive appeal on the issues 
of an increased evaluation for asthma, for left knee patellar 
femoral syndrome, for status-post Austin-Akin bunionectomy 
with arthritis and left foot scar, and for contact dermatitis 
could not be considered because it was not timely filed 
within one year of the April 2002 rating decision.  The RO 
enclosed a VA Form 4107, notice of procedural and appellate 
rights, with the notification letter.  The veteran has not 
expressed disagreement with the Columbia RO's ruling.

In June 2004, the Board remanded the matters on appeal to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC, for further action.  After completing the requested 
action, the AMC continued the denial of the veteran's 
service-connection claims and of the veteran's claim for an 
initial (compensable) rating for scar, residual of 
salpingostomy, status-post (as reflected in the August 2005 
supplemental SOC (SSOC)).  However, in an August 2005 rating 
decision issued in October 2005, the AMC assigned an initial 
10 percent rating for lumbar strain, effective April 15, 
2000.  Thereafter, these matters were returned the matters to 
the Board.

Because the claims for increased ratings for the veteran's 
service-connected lumbar strain and scar, residual of 
salpingostomy, status-post, involve a request for higher 
initial ratings following the grant of service connection, 
the Board has continued its characterization of these claims 
in light of the distinction noted in Fenderson v. West, 12 
Vet. App. 119, 126 (1999) (distinguishing initial rating 
claims from claims for increased ratings for already service-
connected disability).  Moreover, although, as noted above, 
the AMC increased the initial rating from noncompensable to 
10 percent for lumbar strain during the pendency of this 
appeal, inasmuch as a higher rating is available for this 
condition, and the veteran is presumed to seek the maximum 
available benefit for a disability, the claim for a higher 
initial rating remains on appeal.  Id.;  AB v. Brown, 6 Vet. 
App. 35, 38 (1993).

As a final preliminary matter, the Board notes that, during 
the pendency of the appeal, in May 2005, the veteran 
appointed The American Legion as his new representative, to 
replace the Oklahoma Department of Veterans Affairs.  The 
Board recognizes the change in representation.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  There is no competent medical evidence that the veteran 
currently has a right knee disability.

3.  There is no competent medical evidence that the veteran 
currently has a left ankle disability, to include left ankle 
sprain.

4.  There is no competent medical evidence that the veteran 
currently has bilateral shin splints.

5.  There is no competent medical evidence that the veteran 
currently has chronic neck strain.

6.  Prior to September 26, 2003, the veteran's lumbar spine 
disability was manifested by full range of motion with 
characteristic pain on motion but without muscle spasm on 
extreme forward bending and unilateral loss of lateral spine 
motion in a standing position; the veteran's service-
connected disability was not shown to involve intervertebral 
disc syndrome (IVDS) or arthritis.

7.  Since September 26, 2003, the veteran's lumbar spine 
disability has been manifested by forward flexion greater 
than 85 degrees with pain, combined range of motion the 
thoracolumbar spine greater than 235 degrees with pain, and 
no muscle spasm, ankylosis, or guarding severe enough to 
result in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis; the 
veteran's service-connected disability has not involved IVDS 
or arthritis.

8.  The veteran has a well-healed 7-cm. x 0.5-cm. horizontal 
scar, residual of salpingostomy, that is superficial and 
located on a non-exposed area, that has not been tender or 
painful on examination or unstable, that has not been poorly 
nourished, and that does not limit motion or the function of 
the affected part; such scarring also does not cover an area 
of 144 square inches (929 sq. cm.) or greater, and is not 
subject to repeated ulceration or involve adherence to 
underlying tissue.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee 
disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 
(2007).

2.  The criteria for service connection for left ankle sprain 
are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 
2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

3.  The criteria for service connection for bilateral shins 
splints are not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

4.  The criteria for service connection for neck strain are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 3.303 (2007).

5.  The criteria for an initial rating in excess of 10 
percent for lumbar strain are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.6, 4.7, 4.40, 4.45, 4.49, 
4.71, 4.71a, Diagnostic Codes 5292, 5295 (as in effect prior 
to September 26, 2003); General Rating Formula for renumbered 
Diagnostic Codes 5237-5243 (as in effect since September 26, 
2003).

6.  The criteria for an initial compensable rating for scar, 
residual of salpingostomy, status-post, are not met.  38 
U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.7, 4.31, 4.118, 
Diagnostic Codes 7803, 7804, 7805 (as in effect prior to 
August 30, 2002); 4.118, Diagnostic Codes 7801, 7802, 7803, 
7804, 7805 (as in effect since August 30, 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2007) includes enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

Notice requirements under the VCAA essentially require VA to 
notify a claimant of any evidence that is necessary to 
substantiate the claim(s), as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received, proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  In rating cases, VCAA notice should include 
information pertaining to the assignment of disability 
ratings (to include the criteria for all higher ratings), as 
well as information pertaining to the assignment of effective 
dates.  Id.

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include via the AMC).  Id; Pelegrini, 18 Vet. App. at 112.  
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, letters dated in May 2001, June 2004, 
December 2004, and May 2005 provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate the claims for higher ratings and for service 
connection on a direct or presumptive basis, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
that she should provide evidence in her possession.  In the 
May 2001 pre-rating letter, the Muskogee RO provided notice 
regarding service connection on a direct and presumptive 
basis.  In the 2004 and 2005 post-rating letters, the AMC 
also provided notice regarding entitlement to a higher rating 
and asked the claimant to send VA any evidence in her 
possession pertaining to her claims.  Further, the SOC and 
SSOCs set forth the former and revised criteria for higher 
ratings for post-operative scarring and for lumbar strain, 
which is sufficient under Dingess/Hartman.

After the veteran was afforded opportunity to respond to each 
notice identified above, the August 2005 SSOC reflects 
readjudication of the claims on appeal.  Hence, while some of 
this notice was provided after the rating actions on appeal, 
the appellant is not shown to be prejudiced by the timing of 
VCAA-compliant notice.  See Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006); see also Prickett v. Nicholson, 20 Vet. 
App. 370, 376 (2006) (the issuance of a fully compliant VCAA 
notification followed by readjudication of the claim, such as 
in a SOC or SSOC, is sufficient to cure a timing defect).

While the claimant was not provided notice as to how 
disability ratings and effective dates are assigned (if 
service connection is granted), or the type of evidence that 
impacts these types of determinations, on these facts, the 
RO's omission in this regard is not shown to prejudice the 
appellant.  Because the Board's decision herein denies the 
veteran's claims for higher initial ratings and for service 
connection, no other disability rating or effective date is 
being, or is to be, assigned.  Accordingly, there is no 
possibility of prejudice to the appellant under the notice 
requirements of Dingess/Hartman. 

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matters on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's service medical records and medical records from 
Ft. Sill Army Medical Center, as well as inpatient and 
outpatient medical records from the Charleston, South 
Carolina VA Medical Center (VAMC) and reports of VA 
examination.  Also of record and considered in connection 
with the appeal are the veteran's written statements and 
those of her representative.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through notices of the RO (to 
include the AMC), the claimant has been notified and made 
aware of the evidence needed to substantiate her claims, the 
avenues through which he might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  There is no additional notice that 
should be provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claims on appeal.  Consequently, any 
error in the sequence of events or content of the notice is 
not shown to prejudice the appellant or to have any effect on 
the appeal.  Any such error is deemed harmless and does not 
preclude appellate consideration of the matters being 
decided, at this juncture.  See Mayfield, 20 Vet. App. at 543 
(rejecting the argument that the Board is without authority 
to consider harmless error).  See also ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§ 3.303(a) (2007).  A "determination of service connection 
requires a finding of the existence of a current disability 
and a determination of a relationship between that disability 
and an injury or disease incurred in service."  Watson v. 
Brown, 4 Vet. App. 309, 314 (1993); Rabideau v. Derwinski, 2 
Vet. App. 141, 143 (1992).  Service connection may be granted 
for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).

If a chronic disease, such as arthritis, becomes manifest to 
a degree of 10 percent within one year of separation from 
active service, then it is presumed to have been incurred 
during active service, even though there is no evidence of 
hypertension during service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1111, 1112, 1113, 1137 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.307, 3.309 (2007).  

After a full review of the record, including the medical 
evidence and statements made by the veteran and his 
representative, the Board finds that service connection for a 
right knee disability, left ankle sprain, bilateral shin 
splits and neck strain is not warranted. 

The spine, other musculoskeletal system and lower extremities 
were noted as normal on the veteran's August 1992 enlistment 
examination, except for an asymptomatic bunion.  Service 
medical records show that the veteran complained of, and was 
treated for, bilateral knee pain in April 1993.  The 
diagnosis was bilateral shin splints with muscle strain.  In 
January 1994, she was treated for complaints of bilateral 
knee pain of at least three weeks duration.  The assessment 
was rule out loose body/probable RPPS (retropatellar pain 
syndrome).  

In March 1995, the veteran was treated for complaints of neck 
pain and diagnosed with muscle strain.  In May 1997, she was 
treated for complaints of pain and swelling in her right knee 
of seven to ten days duration.  The assessment was muscle 
strain.  In July 1997, the veteran complained of neck 
stiffness and the assessment was that she slept wrong on her 
side.  At that same visit, after stepping into a hole in the 
road while running, she was diagnosed with left ankle sprain 
following negative x-rays.  A follow-up visit in August 1997 
showed a diagnosis of Grade 1 left ankle sprain.  Again after 
running, the veteran was diagnosed with bilateral shin 
splints and placed on a 30-day physical profile in February 
1999.  November 1999 x-rays of the left ankle were noted as 
normal.  After physical training, in March 2000, she 
complained of neck cramps and was diagnosed with neck strain 
and treated with ice, medication, and stretching.  In July 
2000, the veteran was again treated for bilateral shin 
splints and the record reflects that right knee x-rays in 
1994 and left knee x-rays in 1996 were negative.  

On VA examination in October 2002, the veteran complained of 
intermittent bilateral knee pain since 1993, which is 
aggravated by walking, standing, squatting, climbing stairs, 
kneeling and crawling.  She reported that her pain occurs 
every two months, lasting for about two weeks; she takes 
anti-inflammatory medications.  At times, her knees swell.  
The veteran also complained of intermittent left ankle pain, 
occurring about twice a month, lasting for a couple of days 
at a time; she further complained of intermittent neck pain 
every three months, lasting about a week at a time, which is 
aggravated by repetitive bending, overhead reaching, etc.  

On examination, her neck was supple and her gait was safe and 
steady with normal stance, swing and pace.  Her feet did not 
reveal any abnormal weight-bearing signs.  She did not use a 
brace or any device.  Examination of the tibia, both ankles 
and knees was normal.  The veteran had full range of motion 
of both ankles with no deformity seen.  She also had full 
range of motion of both knees without any joint effusion, 
tenderness, swelling or ankylosis.  The veteran had nearly 
full range of motion of the cervical spine (neck) with: 
flexion to 65 degrees; extension to 50 degrees; right and 
left lateral flexion to 40 degrees; and right and left 
rotation to 80 degrees.  Her neck range of motion was 
additionally limited by non-radiating pain, but not by 
weakness, fatigue, lack of endurance, instability, or 
incoordination.  X-rays of her tibias, fibulas, right knee, 
and left ankle were normal.  X-rays of her cervical spine 
revealed bony mineralization that was normal, and osteophyte 
formation over C5.  The diagnoses included: right knee, no 
pathology to render a diagnosis at present; left ankle 
sprain; bilateral shin splint, no pathology to render a 
diagnosis, objectively normal examination; and residuals of 
neck strain.

A September 2003 VA progress note reflects treatment of 
complaints of left ankle pain for the last 1 1/2 months without 
any injury or trauma recalled.  On examination, there was 
mild tenderness with moderation palpation of the left ankle 
but no evidence of lower extremity edema.  Her gait was 
normal.  The assessment was ankle pain - Tylenol for pain.

In compliance with the Board's remand for clarification with 
regard to the veteran's left ankle and neck claims, in May 
2005, a VA examiner noted that his review of the claims file 
showed very infrequent minor symptoms in the left ankle 
and/or neck of no apparent functional significance.  This 
examiner saw no inconsistency between the normal x-ray 
findings of these two joints and the somewhat nonspecific 
diagnoses of strain listed on the October 2002 VA examination 
for these two joints.  As there was no consistent chronicity 
of mild symptoms associated with these joints and with normal 
examination in 2002 as well as currently, the diagnosis on 
these two joints was normal exam of the ankle and the 
cervical spine.  

While the evidence, as summarized above, shows some 
complaints of right knee, left ankle, and neck pain, there is 
no confirmed medical diagnosis of the pathology for that 
pain.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not constitute a 
disability for which service connection can be granted.  
Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  

There is no medical evidence of a chronic right knee, left 
ankle, or bilateral skin splints disability or neck strain.  
There was no pathology of any of the claimed disabilities on 
examination in October 2002 or May 2005.  Moreover, the May 
2005 examiner, when asked to comment on apparent 2002 
diagnoses of left ankle sprain and residuals of neck strain, 
opined that there no inconsistency between the normal x-ray 
findings of these two joints and the somewhat nonspecific 
diagnoses of strain listed on the October 2002 VA examination 
for these two joints.  In support, this examiner noted that 
there was no consistent chronicity of mild symptoms 
associated with these joints, particularly in light of normal 
examinations in 2002 as well as in May 2005 of the left ankle 
and the cervical spine.  

Where as here, the medical evidence fails to show a current 
diagnosis of the disability for which service connection is 
sought, there can be no valid claim for service connection-
on any basis.  See Brammer, 3 Vet. App. at 225.  

In addition to the medical evidence, the Board has considered 
the assertions of the veteran and her representative advanced 
in connection with each claim for service connection on 
appeal.  The Board does not doubt the sincerity of the 
veteran's and his representative's belief that the veteran 
has the claimed disabilities as a result of her military 
service.  However, questions of medical diagnosis and 
causation are within the province of medical professionals.  
See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As 
laypersons without the appropriate medical training or 
expertise, neither the veteran nor his representative is 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, lay 
assertions as to the either the nature or etiology of any of 
the disabilities for which service connection is sought have 
no probative value.  This is particularly so where, as here, 
where the 2002 and 2005 VA examiners addressed the absence of 
chronicity and pathology with which to diagnose any right 
knee, left ankle, shin splint or neck disability, other than 
the veteran's service-connected residuals of a left foot 
bunionectomy with arthritis.  

In reaching the decision to deny each claim for service 
connection, the Board also has considered the applicability 
of the benefit-of-the-doubt doctrine.  However, as competent, 
probative evidence does not support any of the claims, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Higher Rating Claims

Disability evaluations are determined by comparing a 
veteran's symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4 (2007).  When a question arises as to which of 
two ratings applies under a particular diagnostic code, the 
higher rating is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating applies.  38 C.F.R. § 4.7.  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, 
where the question for consideration is entitlement to a 
higher initial rating assigned following the grant of service 
connection, evaluation of the medical evidence since the 
grant of service connection and consideration of the 
appropriateness of "staged rating" (assignment of different 
ratings for distinct periods of time, based on the facts 
found) is required.  Fenderson, 12 Vet. App. at 126.

A.  Lumbar Strain

The veteran asserts that she has had lower back pain since 
1997; but denies any fractures or surgery.  She complains 
that her pain is constant and aggravated by all movements and 
only partially relieved by rest.  

Historically, in an April 2002 rating action, the Muskogee RO 
granted service connection and assigned an initial 
noncompensable rating for lumbar strain, effective April 15, 
2000.  The initial rating was assigned under Diagnostic Code 
5295 for rating lumbosacral strain.  In an August 2005 rating 
decision, during the pendency of this appeal, the AMC 
assigned a higher initial 10 percent rating for the veteran's 
service-connected lumbar spine disability, also effective 
April 15, 2000.  This rating has since remained unchanged.

Initially, the Board points out that, effective September 26, 
2003, the portion of the rating schedule for evaluating 
musculoskeletal disabilities of the spine was revised.  See 
68 Fed. Reg. 51,454-58 (Aug. 27, 2003) (codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235 to 5243).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner v. 
Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. Gober, 10 Vet. 
App. 461, 467 (1997).  See also VAOPGCPREC 3-2000 (2000) and 
7-2003 (2003).  The retroactive reach of the revised 
regulation under 38 U.S.C.A. § 5110(g) can be no earlier than 
the effective date of that change.

In this case, the RO (to include the AMC), has considered the 
claim for a higher rating for the veteran's lumbar spine 
disability under both the former and revised applicable 
criteria, and has given the appellant notice of both criteria 
(see the December 2002 SOC and the August 2005 SSOC).  Hence, 
there is no due process bar to the Board also considering the 
claim in light of the former and revised applicable rating 
criteria, as appropriate.

As final preliminary matter, the Board notes, at the outset, 
neither the ROs nor the AMC has considered the former or 
revised criteria for rating IVDS or arthritis in evaluating 
the disability under consideration.  X-rays of the lumbar 
spine consistently have been normal, without any evidence of 
either IVDS or arthritis. Moreover, although the veteran 
complained that she occasionally experiences a sensation of 
part or all of either leg going to sleep if she sits upright 
on the floor for too long of a period of time, the May 2005 
VA examiner explained that these symptoms are postural in 
nature and resolve on resumption of a normal posture and 
moving around.  As IVDS and arthritis have not been shown to 
be a characteristic of the veteran's lumbar spine disability, 
the Board has not considered the criteria for rating IVDS or 
arthritis in evaluating the disability under consideration

1.  Period Prior to September 26, 2003

Under the criteria in effect prior to September 26, 2003, 
former Diagnostic Code 5292 provides that a 10 percent rating 
was warranted for mild limitation of lumbar spine motion; a 
20 percent rating was assignable for moderate limitation of 
motion; and a maximum 40 percent rating was assigned for 
severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5292 (2002).

The terms "mild," "moderate," and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are equitable and just.  38 C.F.R. 
§ 4.6. 

Alternatively, the veteran's disability could be evaluated 
under former Diagnostic Code 5295, for lumbosacral strain.  
Under that diagnostic code, lumbosacral strain with 
characteristic pain on motion warranted a 10 percent rating; 
while lumbosacral strain with muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position warranted a 20 percent rating.  A 40 
percent rating required severe lumbosacral strain with 
listing of the whole spine to the opposite side, a positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or narrowing or irregularity of joint 
space, or some of the above with abnormal mobility on forced 
motion.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).

The Board also points out that when evaluating 
musculoskeletal disabilities, VA may, in addition to applying 
schedular criteria, consider granting a higher rating in 
cases in which a claimant experiences additional functional 
loss due to pain, weakness, excess fatigability, or 
incoordination, to include with repeated use during flare-
ups, and those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca v. 
Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 
38 C.F.R. §§ 4.40 and 4.45 are to be considered in 
conjunction with the Diagnostic Codes predicated on 
limitation of motion (see Johnson v. Brown, 9 Vet. App. 7 
(1996)).

Considering the pertinent evidence in light of the above-
noted criteria, the Board finds that an initial rating in 
excess of 10 percent for the veteran's back disability, for 
the period prior to September 26, 2003, is not warranted.  

Even considering the extent of functional loss due to pain 
and other DeLuca factors, the preponderance of the evidence 
shows that, during the period in question, the veteran's 
lumbar spine disability resulted in no more than mildly 
limited motion, or lumbosacral strain with characteristic 
pain on motion, warranting no more than a 10 percent rating.  
During this period, outpatient treatment records generally 
reflect that the veteran was treated for chronic low back 
pain with pain medications and physical or chiropractic 
therapy.  There is no indication that veteran was treated 
with steroid injections or used either a back brace or TENS 
unit.  

Records from Ft. Sill show chiropractic treatment for 
periodic episodes of soreness and aching in 2000, with an 
October 2000 note reflecting low back pain - overall 
improving.  In January 2001, an assessment of lumbar somatic 
dysfunction was given.

On VA examination in October 2002, no radiation was noted 
upon movement.  The straight-leg raising test was negative.  
No spasms, rigidity or tenderness was noted by the examiner.  
Range of motion was full, recorded as flexion to 95 degrees; 
extension to 35 degrees; right and left lateral flexion to 40 
degrees; and right and left rotation to 35 degrees.  There 
was no ankylosis.  The sensory/motor system was intact.  X-
rays of the lumbar spine revealed normal bony mineralization; 
no acute fractures or dislocations were seen.  Vertebral 
height and disk spaces were normal.  The diagnosis was lumbar 
strain. 

VA treatment records show complaints of, and treatment for, 
low back pain and tenderness.  A June 2003 VA note reflects 
that the veteran's back was mildly tender over the paraspinal 
muscles, left greater than right, at lower spine.  Straight-
leg raising was mildly positive on the right, and more 
strongly positive on the left.  The veteran was encouraged to 
lose weight and its impact on back pain.

As the foregoing indicates, prior to September 26, 2003, 
there is no showing that the veteran's lumbar spine 
disability resulted in moderately limited motion, or to be 
characterized by moderate lumbosacral strain, so as to 
warrant a 20 percent rating under Diagnostic Codes 5292 or 
5295.  The veteran was not shown to have lumbosacral strain 
with muscle spasm on extreme forward bending and unilateral 
loss of lateral spine motion in a standing position nor to 
have moderate limitation of motion of the lumbar spine.  As 
such, during this period, her symptoms more nearly 
approximated the criteria for a 10 percent rating, due to 
full range of motion with subjective complaints of pain on 
motion without muscle spasm, warranting no more than a 10 
percent rating under former Diagnostic Code 5292 or 5295.

The Board also finds that, for the period prior to September 
26, 2003, the initial 10 percent rating assigned adequately 
compensates the veteran for any functional loss due to pain, 
weakness and fatigability.  As regards DeLuca factors, the 
October 2002 examiner noted that the veteran's strength and 
neurological system was unimpaired.  Although she complained 
of pain on motion, her range of motion was still indicative 
of no more than mild limitation of motion.  The Board does 
not find that the veteran's symptoms are shown to be so 
disabling as to warrant a higher rating under either 
Diagnostic Code 5292 or 5295.  Hence, consideration of the 
DeLuca factors provides no basis for assignment of any higher 
rating under the applicable rating criteria.  

The Board also finds that, during this period, there are no 
other potentially applicable diagnostic codes pursuant to 
which any higher rating for the veteran's service-connected 
back disability could be assigned.  In this regard, the Board 
finds that the veteran was not found to have residuals of a 
fracture of the vertebra, ankylosis of the spine, arthritis, 
or IVDS.  No spasms, rigidity or tenderness was noted by the 
examiner.  Hence, former Diagnostic Codes 5003, 5010, 5285, 
5286, 5289, and 5293, are not for application.  

2.  Period since September 26, 2003

Under the revised spine rating criteria effective September 
26, 2003, Diagnostic Codes 5237 for lumbosacral strain, with 
or without symptoms such as pain (whether or not it 
radiates), stiffness, or aching in the area of the spine 
affected by residuals of injury or disease: unfavorable 
ankylosis of the entire spine warrants a maximum 100 percent 
rating; while unfavorable ankylosis of the entire 
thoracolumbar spine is given a 50 percent rating.  Forward 
flexion of the thoracolumbar spine of 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine 
warrants a 40 percent rating.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis warrants a 20 percent rating.  
Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, the combined 
range of motion of the thoracolumbar spine not greater than 
235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2007).

Normal forward flexion of the thoracolumbar spine is 0 to 90 
degrees, extension is 0 to 30 degrees, left and right 
lateral flexion are 0 to 30 degrees, and left and right 
lateral rotation are 0 to 30 degrees.  The combined range of 
motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and 
right rotation.  The normal combined range of motion of the 
thoracolumbar spine is 240 degrees.  38 C.F.R. § 4.71a, 
Plate V.

Considering the evidence as of September 26, 2003 in light of 
the above-noted criteria, the Board finds that an initial 
rating in excess of 10 percent for the veteran's lumbar spine 
disability is not warranted.

VA treatment records show that the veteran was treated for 
complaints of stiffness and back pain in December 2004.  
There had been an 8-pound weight gain in the past 3 to 4 
months.  Exercise was encouraged and evaluation of her 
mattress for possible replacement for her back stiffness.

On VA examination in May2005, the veteran reported recurrent 
pain off and on since the mid-1990s, four to five times a 
month, lasting anywhere from a few hours to three days at a 
time, and usually relieved by the use of naproxen, rest, and 
exercise.  During her episodes of pain, she stated that her 
range of motion was normal and that she could do everything 
she wanted to, but lift greater than 30 pounds.  On 
examination, there was no perceptible listing, scoliosis, 
tenderness or palpable spasm noted.  There was no abnormal 
mobility and no guarding.  There was also no perception of 
incoordination, weakness, or excessive fatigability.  No 
ankylosis was found.  Range of motion was nearly full with: 
flexion to 90 degrees; extension to 30 degrees; right lateral 
bending was to 25 degrees; left lateral bending was to 30 
degrees; and right and left rotation were to 40 degrees with 
pain on the extreme of flexion.  Lower extremity strength and 
sensory responses were judged to be normal.  Straight-leg 
raising was negative consistently in sitting and supine 
positions.  No additional limitations by pain, fatigue, 
weakness, or lack of endurance following repetitive use was 
noted.  X-rays of the lumbosacral spine were normal. 

As the veteran's range of motion has been more than 85 
degrees in forward flexion and her combined range of motion 
of the thoracolumbar spine is greater than 235 degrees, and 
she is not noted to have ankylosis of the lumbar or total 
spine, the Board finds that a rating in excess of 10 percent 
for her back disability is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5237 (2007).  

Considering the DeLuca factors, the Board, again, finds that 
the 10 percent rating adequately compensates the appellant 
for any functional loss due to pain, weakness and 
fatigability.  DeLuca, 8 Vet. App. at 204-7.  In this regard, 
the May 2005 VA examiner noted that there was no additional 
limitations by pain, fatigue, weakness, or lack of endurance 
with repetitive use.  There was no abnormal mobility and no 
guarding.  There was also no perception of incoordination, 
weakness, or excessive fatigability.  Further, as the revised 
criteria provides that disabilities of the spine are rated 
based on limitation of motion with or without symptoms such 
as pain, the Board finds that the DeLuca factors do not 
provide a basis for assignment of any higher rating for the 
veteran's lumbar spine disability.  

The Board also finds that the record presents no other basis 
for assignment of the any higher rating under the revised 
criteria.  The medical evidence does not support a finding of 
any separately ratable neurological abnormalities or 
manifestation associated with the service-connected lumbar 
spine disability.  See 38 C.F.R. § 4.71a, Note 1 to the 
General Rating Formula for renumbered Diagnostic Codes 5237-
5243 (as in effect since September 26, 2003).  Also, as 
explained above, as competent, probative medical evidence 
indicates absence of arthritis and IVDS, rating criteria 
specific to rating IVDS (i.e., as set forth in the Formula 
for Rating IVDS on the Basis of Incapacitating Episodes) are 
not applicable.

B.  Residual Scar

In December 1994, the veteran had a salpingostomy while in 
service.  She asserts that she has itching and irregular 
bleeding but no incontinence of urine or stool.

Historically, in a December 2002 rating action, the Muskogee 
RO granted service connection and assigned an initial 
noncompensable rating for scar, residual of salpingostomy, 
status-post, effective April 15, 2000.  The initial rating 
was assigned under Diagnostic Code 7805 for rating scars on 
limitation of function of part affected.  This rating has 
since remained unchanged.

Initially, the Board points out that, effective August 30, 
2002, the portion of the rating schedule for evaluating 
disabilities of the skin, to include scars, was revised.  See 
67 Fed. Reg. 49,596 (July 31, 2002); 67 Fed. Reg. 58,448, 
58,449 (Sept. 12, 2002) (codified at 38 C.F.R. § 4.118, 
Diagnostic Codes 7800 to 7805 (2007)).  As there is no 
indication that the revised criteria are intended to have 
retroactive effect, the Board has the duty to adjudicate the 
claim only under the former criteria for any period prior to 
the effective date of the new diagnostic codes, and to 
consider the revised criteria for the period beginning on the 
effective date of the new provisions.  See Wanner, 17 Vet. 
App. at 9; DeSousa, 10 Vet. App. at 467.  See also VAOPGCPREC 
3-2000 (2000) and 7-2003 (2003).  As noted earlier, the 
retroactive reach of the revised regulation under 38 U.S.C.A. 
§ 5110(g) can be no earlier than the effective date of that 
change.

In this case, the RO (to include the AMC) has considered the 
claim for increase under both the former and revised 
applicable criteria, and has given the appellant notice of 
both criteria (see the July 2003 SOC and May 2005 SSOC).  
Hence, there is no due process bar to the Board also 
considering the claim in light of the former and revised 
applicable rating criteria, as appropriate.

The former criteria, in effect prior to August 30, 2002, 
provided a maximum 10 percent rating for superficial, poorly 
nourished scars with repeated ulcerations, under Diagnostic 
Code 7803.  A maximum 10 percent rating was also warranted 
for superficial scars which are tender and painful on 
objective demonstration under Diagnostic Code 7804.  Scars 
could also be evaluated based on limitation of function of 
the part affected under Diagnostic Code 7805.  See 38 C.F.R. 
§ 4.118 (2001).  

The revised criteria provide for assignment of a 10 percent 
rating for scars, other than the on the head, face, or neck, 
which are deep and cause limited motion in an area exceeding 
six square inches (39 sq. cm.); for scars covering an area of 
144 square inches (929 sq. cm.) or greater even where 
superficial and without resulting motion limitation; for a 
superficial unstable scar (characterized by a frequent loss 
of skin covering the scar); or a superficial scar that is 
painful on examination.  38 C.F.R. § 4.118, Diagnostic Codes 
7801, 7802, 7803, 7804 (2007).  A 10 percent rating is the 
maximum allowable under Diagnostic Codes 7802, 7803 and 7804. 
Otherwise, scars will be rated on the limitation of function 
of the affected part, under Diagnostic Code 7805.  See 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2007).  

The rating schedule authorizes the assignment of a 
noncompensable rating in every instance in which the rating 
schedule does not provide such a rating and the requirement 
for a compensable rating are not met.  38 C.F.R. § 4.31 
(2007).

Considering the evidence in light of the above, the Board 
finds that the preponderance of the evidence reflects that 
the veteran's post-operative scarring does not warrant an 
initial compensable rating under either the former or revised 
rating criteria.  

Ft. Sill and VA medical records show no treatment for 
complaints of residuals of the veteran's 1994 salpingostomy.  
However, the Board points out that a November 2003 GYN 
follow-up note reflected a normal pelvic examination but for 
pus noted oozing from cervical os.  The assessment was pelvic 
pain from cervicitis probable PID (pelvic inflammatory 
disease).  

On VA examination in October 2002, the veteran was noted to 
have a 7-cm x 0.5-cm Pfannenstiel incision scar along the 
pubic line from a salpingostomy that was barely visible.  No 
loss of underlying tissue, keloid formation, infection, 
adherence, ulceration, or disfigurement was noted.  A pap 
smear revealed cytologic changes consistent with at least a 
severe dysplasia.  Diagnoses included residuals of 
salpingostomy: scar, otherwise condition is resolved.

Applying the former rating criteria, the preponderance of the 
evidence shows that, prior to August 30, 2002, the veteran's 
residual scarring was neither manifested by superficial, 
poorly nourished scars with repeated ulcerations nor by 
superficial scars which were tender and painful on objective 
demonstration, so as to warrant a compensable rating under 
either Diagnostic Code 7803 or Diagnostic Code 7804.  

Applying the revised rating criteria, the preponderance of 
the evidence shows that, from August 30, 2002, the veteran's 
residual scarring is manifested by superficial scarring 
located on a non-exposed area, that is not painful on 
examination or unstable, does not adhere to underlying 
tissue, and does not cover an area of 144 square inches (929 
sq. cm.) or greater or limit motion, so as to warrant a 
compensable rating under Diagnostic Codes 7802, 7803 or 7804.  
The veteran's scar also is not deep and does not cause 
limitation of motion so as to warrant a compensable rating 
under Diagnostic Code 7801.

Additionally, the record contains no findings of limitation 
of function or motion due to the post-operative scarring, so 
as to warrant rating the disability under either the former 
or the revised Diagnostic Code 7805.  The Board acknowledges 
that the veteran has complained of itching and bleeding.  
However, itching is not a rating criterion and any bleeding 
problems appear to be due to general GYN problems, not her 
surgical scar.  

As the evidence does not support a compensable rating for the 
veteran's residual post-operative scarring associated with 
her salpingostomy, the RO (to include the AMC) has 
appropriately continued the noncompensable rating for such 
scarring (see 38 C.F.R. § 4.31), and the claim for increase 
must be denied.  

C.  Both Higher Rating Claims

The above determinations are based on consideration of 
pertinent provisions of VA's rating schedule.  For all the 
foregoing reasons, there is no basis for staged rating of 
either disability under consideration, pursuant to Fenderson, 
and the claims for an initial rating in excess of 10 percent 
for lumbar strain and for an initial compensable rating for 
the veteran's residual post-operative scarring associated 
with her salpingostomy must be denied.  In reaching these 
conclusions, the Board has considered the benefit-of-the-
doubt doctrine; however, as the preponderance of the evidence 
is against assignment of any higher rating during any period 
under consideration, that doctrine is not for application.  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. 
App. at 53-56.


ORDER

Service connection for a right knee disability is denied.

Service connection for a left ankle sprain is denied.

Service connection for bilateral shin splints is denied.

Service connection for neck strain is denied.

An initial rating in excess of 10 percent for a lumbar strain 
is denied.

An initial, compensable rating for scar, residual of 
salpingostomy, status-post, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


